                                                                          Case 4:20-cv-02668-YGR Document 10 Filed 09/10/20 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4
                                                                                                   UNITED STATES DISTRICT COURT
                                                                  5                              NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8
                                                                      PHUONG T. NGUYEN,                                  Case No.: 4:20-cv-02668-YGR
                                                                  9

                                                                 10             Appellant.                               ORDER DISMISSING ACTION WITHOUT
                                                                                                                         PREJUDICE FOR FAILURE TO PROSECUTE
                                                                 11

                                                                 12
                               Northern District of California
United States District Court




                                                                 13

                                                                 14
                                                                             By Orders issued on June 30, 2020 and August 4, 2020, appellant Phuong T. Nguyen was
                                                                 15
                                                                      directed, first no later than July 20, 2020, and then no later than August 28, 2020, to designate the
                                                                 16
                                                                      record and to file a statement of issues. As of September 8, 2020, Nguyen has not designated the
                                                                 17
                                                                      record nor has Nguyen filed a statement of issues; moreover, Nguyen has not filed any documents in
                                                                 18
                                                                      this matter since April 17, 2020.
                                                                 19
                                                                             Therefore, and pursuant to Federal Rule of Civil Procedure 4(m) this action is DISMISSED
                                                                 20
                                                                      WITHOUT PREJUDICE.
                                                                 21
                                                                             The Clerk of the Court is directed to close this case.
                                                                 22
                                                                             IT IS SO ORDERED.
                                                                 23
                                                                      Dated: September 10, 2020
                                                                 24

                                                                 25
                                                                                                                    ___________________________________________
                                                                 26                                                         YVONNE GONZALEZ ROGERS
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                 27

                                                                 28
